 In the Matter of JOHNF. KAENEL AND GEORGE VON KAENEL D/B/AACMECORRUGATEDBoxCOMPANY AND JOHN F. KAENEL COOPERAGE'COMPANY, EMPLOYERandINDUSTRIAL LAMP AND LEATHERWORKERSUNION, INDEPENDENT, PETITIONERCase No. 13-RC-823.-Decided January 13, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John P. VonRohr, hearing officer.The hearing officer's rulings made at. the hearingare free from prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The business of the EmployersJohn F. Kaenel and George Von Kaenel 1 d/b/a Acme, CorrugatedBox Company, herein called Acme, is a partnership which is engagedin the manufacture and sale of corrugated boxes and shipping con-tainers.John F. Kaenel Cooperage Company, herein called Cooper-age, is an Illinois corporation engaged in the manufacture and saleof wooden barrels.Acme and Cooperage each conduct their activitiesin separate buildings which are about 2 miles apart.2Although Johnand George Kaenel each have a one-half interest in Acme, only Georgetakes an active part in the business. John Kaenel owns the majorityof the stock in Cooperage and is the dominant figure in the manage-ment of this business.George Kaenel does not own any stock inCooperage,or otherwise have an interest in its affairs.Acme andCooperage each maintain separate accounts and records includingi John F. and George Von Kaenel are brothers.2 This evidence appears in a stipulation entered into by the partiesafter theclose of thehearing.88 NLRB No. 33.96 ACME CORRUGATED BOX COMPANY97payroll lists and there is no commingling of personnel between thetwo companies.The commerce facts with respect to Acme are these : During theyear 1948, Acme purchased raw materials valued at $142,624 of which$1,800 worth was obtained from sources outside the State of Illinois.During the same period, Acme produced finished products valued atapproximately $200,000, of which approximately $11,000 worth orabout 5 percent was shipped to customers outside the State of Illinois,and about 3 or 4 percent was shipped to the Crane Company, a businessconcern which the Board has found to be engaged in interstate com-merce.3The balance of Acnie's finished products are sold to localconcerns.Acme contends that its operations do not affect commerce withinthe meaning of the Act.Without resolving that issue, we do not be-lieve that it would effectuate the policies of the Act to assert juris-diction in the case of Acme.4Cooperage, on the other hand, admits that it is subject to the Board'sjurisdiction.During the year 1948, Cooperage purchased approxi-mately $164,000 worth of raw materials of which approximately 35percent was obtained from points outside the State of Illinois. . Dur-ing the same period, Cooperage produced finished products valued atapproximately $238,000, of which approximately 2 percent was shippedto out-of-State customers and a considerable portion to customers whoare engaged in interstate commerce.Under these facts, we find that Cooperage is engaged in commercewithin the meaning of the National Labor Relations Act.2.We find that the Petitioner is a labor organization claiming torepresent employees of Cooperage.3.We find that a question affecting commerce exists concerning therepresentation of employees of Cooperage within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all the production and maintenance employees ofCooperage, excluding office and clerical employees, guards, profes-sional employees, outside drivers, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.,'3Crane Co.,Chicago Works Plant,74 NLRB 1035.4Monroe Moody Martin and Wesley Matthew Martin d/b/a Martin Brothers,84 NLRB21;C.A.Braukman and Lucile A. Braukman,d/b/a Screw Machine Products Company,85 NLRB 123.6This is the only appropriate unit for the employees of Cooperage,notwithstanding thePetitioner's claim that these employees should be combined in a single unit with the produc-tion and maintenance employees of Acme.As set forth under paragraph numbered 1,Cooperage is a separate business entity whose operations are in no way integrated with thatof Acme.Consolidated ElectricalProducts,71 NLRB 360;Manchester KnittedFashions, 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with John F. Kaenel CooperageCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the date,of this Direction, under the direction and supervision of the RegionalDirector for the Region in which this case was heard, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations, among the employees in the unit found appropriatein paragraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work during said payrollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are not.entitled to reinstatement, to determine whether or not they desire tobe represented, for purposes of collective bargaining, by IndustrialLamp and Leather Workers Union, Independent.Inc.,73 NLRB 471. As theBoard's recordsshow thatthe Petitioner has a representativeinterest in the employees of Cooperage,we shall order an electionto be heldamong them.'However,if the Petitioner does not desire to participate in the election herein directed itmay, upon its request to and approvalthereof by,the Regional Director,withdraw itspetition.